118 U.S. 228 (1886)
JOHNSON & Another
v.
WILKINS.
Supreme Court of United States.
Submitted April 26, 1886.
Decided May 10, 1886.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF FLORIDA.
*229 Mr. Alexander Porter Morse for the motion.
No one opposing.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
This case was submitted, under Rule 20, on the 7th of January last, but, on looking into the record, we found nothing from which it could fairly be inferred that the value of the matter in dispute exceeded $5000, and, consequently, on the 19th of January, entered an order of dismissal, on our own motion, as it rested "on the plaintiffs in error to show our jurisdiction, either from the record or by affidavits," and this had not been done. The present motion was not filed until April 26th, and we are not willing at this late day to receive and consider affidavits to supply a defect in the record which has existed since the case was docketed on the 11th of August, 1883, and of which the appellants have neglected to take any notice until the expiration of more than three months from the time the court acted upon it and entered an order of dismissal on that account. This is one of the class of cases in which the parties are required to act promptly, after they have actual notice of what is required of them, or they will not be heard.
The motion to reinstate is denied.